DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 17, 2020 was filed as appropriate.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gustin (US 10344809) in view of Friedrichshafen (GB 1383567).

Claim 1: Gustin teaches a clutch control device 1 configured to control switching between disengagement and engagement of a clutch device by adjusting an urging force of a spring member 6 to a clutch member in the clutch device, the urging force being adjusted by controlling movement of a piston 8 of a clutch actuator 7 , and the clutch actuator 7  including a 
control operation of the at least one supply valve 130; 
control operation of the first discharge valve (col 7, line 14-16); 
and perform an operation determination of the clutch device, wherein, when it is determined by the operation determination that a disengagement and engagement switching process of the clutch device by discharging the working fluid from the pressure chamber 703 is necessary, the electronic control unit performs opening control on the first discharge valve after control is performed on the supply  discharge valve by the electronic control unit (col 5, line 31-44).
	Gustin does not teach a second discharge valve controlled by an electronic control unit. 
		Friedrichshafen teaches a similar clutch wherein a second discharge valve 12 is controlled by a hydraulic control unit 7 (col 2, line 57). The control unit is not electronic, but operates as claimed in the application 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Friedrichshafen to modify the Gustin to incorporate a second discharge valve in order to improve the actuation of the gear shift operation in such a way that the clutch is not closed until the synchronization in the gearbox of the drive is complete and a positive locking connection of the shift part exists, providing further, smoother control of the shifting operation. (pg 1, col 1, line 44, col 2, line 50). 
Claim 2: Gustin does not teach the electronic control unit is configured to perform the opening control on the second discharge valve when pressure of the pressure chamber becomes lower than a predetermined pressure lower than the pressure of the pressure chamber when the first discharge valve is opened.
Friedrichshafen teaches the control unit 7 is configured to perform the opening control on the second discharge valve 12 when pressure of the pressure chamber 2 becomes lower than a predetermined pressure lower 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Friedrichshafen to modify the Gustin to incorporate a second discharge valve. in order to improve the actuation of the gear shift operation in such a way that the clutch is not closed until the synchronization in the gearbox of the drive is complete and a positive locking connection of the shift part exists, providing further, smoother control of the shifting operation. (pg 1, col 1, line 44, col 2, line 50). 

Claim 3: Gustin teaches a stroke sensor 13 configured to detect a stroke value of the piston 8, wherein the electronic control unit 14 controls at least one of the first discharge valve (col 7, line 14-16) and the second discharge in accordance with the stroke value acquired based on an output from the stroke sensor.

Claim 4: Gustin teaches the clutch control device 1 according to claim 1,  the electronic control unit 14 is further configured to estimate pressure 111 of the pressure chamber, and wherein the electronic control unit 14 controls at least one of the first discharge valve (col 7, line 14-16) and the second 

Claim 5: Gustin teaches the clutch control device 1 according to claim 2, wherein the electronic control unit 14 is further configured to estimate the pressure 111 of the pressure chamber, and wherein the electronic control unit 14 controls at least one of the first discharge valve (col 7, line 14-16) and the second discharge valve in accordance with the estimated pressure of the pressure chamber. 

Claim 6: Gustin teaches a clutch control device 1 configured to control switching between disengagement and engagement of a clutch device by adjusting an urging force of a spring member 6 to a clutch member in the clutch device, the urging force being adjusted by controlling movement of a piston 8 of a clutch actuator 7, and the clutch actuator 7 including a pressure chamber 703 formed in a cylinder 10 and the piston 8 provided movably in the cylinder 10  in accordance with pressure of a working fluid in the pressure chamber 703, the clutch control device 1 comprising: at least one supply valve 112 for controlling supply of the working fluid to the pressure chamber; a supply valve control unit 14 configured to control operation of the at least one supply valve 112; a first discharge valve (col 7, line 14-16) for controlling discharge of the working fluid in the pressure 

Gustin does not teach a second discharge valve for controlling the discharge of the working fluid in the pressure chamber; a second discharge valve control unit configured to control operation of the second discharge valve; the second discharge valve control unit performs opening control on the second discharge valve after opening control is performed on the first discharge valve by the first discharge valve control unit.
Friedrichshafen teaches a second discharge valve 12 for controlling the discharge of the working fluid in the pressure chamber 2; a second discharge valve control unit 7 configured to control operation of the second discharge valve 12; the second discharge valve control unit 7 performs opening control on the second discharge valve 12 after opening control is performed on the first discharge valve 6 by the first discharge valve control unit 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY E BELL whose telephone number is (571)272-4624.  The examiner can normally be reached on M-F 6:30 am - 4:30 pm cst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRACEY E. BELL/         Examiner, Art Unit 3655   

/CHARLES A FOX/         Supervisory Patent Examiner, Art Unit 3655